Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Restriction to one of the following inventions is required under 35 U.S.C. 121: 
	Claims 1-13 and 19-27 are drawn to a system for amalgamating data with a third-party application system, comprising: a dynamic stub to operate from within a user interface of the third-party application system to be presented for user viewing on a client computing device, the user interface to provide remote interaction with the third-party application system, the dynamic stub associated with a middleware system, the dynamic stub to, on the client computing device: extract data from the user interface; transmit the data to the middleware system; receive information from the middleware system; and alter at least a portion of the user interface based on the information received from the middleware system. Classified in 
G06F3/0484. 

	Claim(s) 14-18 are drawn to a system for integrating with a third-party application system, comprising: a memory including a middleware database to store data to be used to compile reports; one or more processing units configured to: receive data from a dynamic stub operating within a browser application on a client computing device, the browser application presenting a webpage provided to the client computing device by the third-party application system, the data extracted from the webpage by the dynamic stub; determine a status of a report based on the received data and data in the middleware database; and generate a message to transmit to the dynamic stub based on the status of the report, the message to be communicated by the dynamic stub to the browser for inclusion with the webpage. Classified in G06F15/16.
	The inventions are distinct, each from each other because of the following reasons: 
Invention Group I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has a separate utility such as to extract data from an UI and to transmit and receive data/information to/from the middleware system. 
Sub-combination II has a separate utility such as store data to make reports using a middleware database. See MPEP § 806.05(d).
a. These inventions are separately usable and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter. 
b. The search required for one Group is not required for the other Group (i.e., the search for Group I is not required for Group II and Group II is not required for Group I). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (27 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with our without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence of identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

	Applicant is requested to formally cancel the non-elected claims.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) any be the fee required under 37 CFR 1.17(i).

	Applicant is also advised that the response must be submitted to the Office within 60 calendar days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457